By the court.

If we were to give the least countenance to the opinion, that loose and doubtful expressions, used in the description of lands in deeds of conveyance, may be construed as covenants, it would lead to endless litigation and fraud. They would be easily inserted by the artful and designing in any deed; and the simple and uninformed might be readily entrapped by them, without the least suspicion.
In the present case, we cannot construe the phrase, “ the “ lot to contain two hundred acres by measure,” as a covenant, that it contained that quantity, but consider it merely as a part of the description of the land. In most cases, it is very easy to ascertain the quantity of land in any tract before the conveyance. Where that cannot be done, if the grantee chooses to have a stipulation, as to the quantity in fhe deed, it must be by a clear and express covenant. -

Judgment for the defendant.